Citation Nr: 0826500	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  99-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for cervical spine arthritis prior to September 26, 
2003.

2.  Entitlement to a disability rating in excess of 30 
percent for cervical spine arthritis since September 26, 
2003.

3.  Entitlement to a disability rating in excess of 10 
percent for dorsal spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952, and from July 1953 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The claims file was subsequently 
transferred to the RO in Roanoke, Virginia.

This matter was previously before the Board in January 2001 
and October 2003, at which time it was remanded to the RO for 
additional development.  The matter was then returned to the 
Board in March 2006, wherein the veteran's claims were 
denied.  The veteran appealed the findings of the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).

In July 2007 the veteran and VA filed a Joint Motion for 
Remand with the Court requesting that the March 2006 Board 
decision be vacated and remanded.  In August 2007, the Court 
issued an Order granting the motion, thereby vacating the 
Board's March 2006 decision, and remanding the case to the 
Board for readjudication consistent with the motion. The case 
came before the Board again in November 2007 and was remanded 
for further development consistent with the Joint Motion.  
The case now returns to the Board for review.

In November 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the cervical spine 
disability was not productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; severe intervertebral disc 
syndrome and severe limitation of motion of the cervical 
spine were not shown.

2.  Since September 26, 2003, the veteran's cervical spine 
disability has not been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; unfavorable ankylosis of the 
entire cervical spine is not shown.

3.  The veteran's dorsal spine arthritis is productive of 
forward flexion between 60 and 85 degrees, with no evidence 
of ankylosis, spasm, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 20 percent evaluation for cervical 
spine arthritis were not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5010, 5290, 5293, 
8520 (2001, 2002).

2.  Since September 26, 2003, the criteria for an evaluation 
in excess of 30 percent for cervical spine arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; DCs 5010, 5237, 5238, 5242, 5243, 5290, 5293, 8520 
(2001, 2002, 2007).

3.  The criteria for an evaluation in excess of 10 percent 
for dorsal spine arthritis have not been met.  38 U.S.C.A. §§ 
1155, 1159, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5003, 5010, 
5291, 5242 (2001, 2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

Disability Rating Greater than 20 Percent for
Cervical Spine Arthritis Prior to September 26, 2003

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under DC 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the pre-amended and 
amended versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  

The Board must generally apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim for a higher 
rating pursuant to the former and revised regulations during 
the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

The RO initially rated the veteran's cervical arthritis under 
the pre-amended DC 5010-5290 (traumatic arthritis, limitation 
of motion of the cervical spine).  The Board will also 
consider DCs 5003, 5290, and 5293 for arthritis, limitation 
of motion, and intervertebral disc syndrome under the pre-
amended regulations, in addition to DCs 5237, 5238, 5242, and 
5243 for cervical strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  These regulations have not been 
amended.

Limitation of motion of the cervical spine was evaluated 
under the previous DC 5290, which provided a 30 percent 
rating for severe limitation of motion of the cervical spine.  
See 38 C.F.R. § 4.71a, DC 5290.

Under the previous version of  DC 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The amended rating 
schedule for intervertebral disc syndrome is as follows:

?	incapacitating episodes having a 
total duration of at least 6 weeks 
1.  Entitlement to a disability rating in excess of 20 
percent for cervical spine arthritis prior to September 26, 
2003.

2.  Entitlement to a disability rating in excess of 30 
percent for cervical spine arthritis since September 26, 
2003.

3.  Entitlement to a disability rating in excess of 10 
percent for dorsal spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952, and from July 1953 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The claims file was subsequently 
transferred to the RO in Roanoke, Virginia.

This matter was previously before the Board in January 2001 
and October 2003, at which time it was remanded to the RO for 
additional development.  The matter was then returned to the 
Board in March 2006, wherein the veteran's claims were 
denied.  The veteran appealed the findings of the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).

In July 2007 the veteran and VA filed a Joint Motion for 
Remand with the Court requesting that the March 2006 Board 
decision be vacated and remanded.  In August 2007, the Court 
issued an Order granting the motion, thereby vacating the 
Board's March 2006 decision, and remanding the case to the 
Board for readjudication consistent with the motion. The case 
came before the Board again in November 2007 and was remanded 
for further development consistent with the Joint Motion.  
The case now returns to the Board for review.

In November 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the cervical spine 
disability was not productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; severe intervertebral disc 
syndrome and severe limitation of motion of the cervical 
spine were not shown.

2.  Since September 26, 2003, the veteran's cervical spine 
disability has not been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; unfavorable ankylosis of the 
entire cervical spine is not shown.

3.  The veteran's dorsal spine arthritis is productive of 
forward flexion between 60 and 85 degrees, with no evidence 
of ankylosis, spasm, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 20 percent evaluation for cervical 
spine arthritis were not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5010, 5290, 5293, 
8520 (2001, 2002).

2.  Since September 26, 2003, the criteria for an evaluation 
in excess of 30 percent for cervical spine arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; DCs 5010, 5237, 5238, 5242, 5243, 5290, 5293, 8520 
(2001, 2002, 2007).

3.  The criteria for an evaluation in excess of 10 percent 
for dorsal spine arthritis have not been met.  38 U.S.C.A. §§ 
1155, 1159, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5003, 5010, 
5291, 5242 (2001, 2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

Disability Rating Greater than 20 Percent for
Cervical Spine Arthritis Prior to September 26, 2003

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under DC 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the pre-amended and 
amended versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  

The Board must generally apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim for a higher 
rating pursuant to the former and revised regulations during 
the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

The RO initially rated the veteran's cervical arthritis under 
the pre-amended DC 5010-5290 (traumatic arthritis, limitation 
of motion of the cervical spine).  The Board will also 
consider DCs 5003, 5290, and 5293 for arthritis, limitation 
of motion, and intervertebral disc syndrome under the pre-
amended regulations, in addition to DCs 5237, 5238, 5242, and 
5243 for cervical strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  These regulations have not been 
amended.

Limitation of motion of the cervical spine was evaluated 
under the previous DC 5290, which provided a 30 percent 
rating for severe limitation of motion of the cervical spine.  
See 38 C.F.R. § 4.71a, DC 5290.

Under the previous version of  DC 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The amended rating 
schedule for intervertebral disc syndrome is as follows:

?	incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months (60 
percent)
?	incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (40 percent)
?	incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
past 12 months (20 percent)
?	incapacitating episodes having a 
total duration of at least one week 
but less than 2 weeks during the 
past 12 months (10 percent)

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Here, the veteran was initially granted service connection 
for traumatic arthritis of the cervical spine under DC 5010-
5290 in a November 1993 rating decision.  In January 1998, he 
filed a claim for a increased rating, alleging that his 
condition had increased in severity.  In an April 2003 rating 
decision, the RO increased his disability rating to 20 
percent effective January 7, 2001 (the date he filed for an 
increased rating).  

In a subsequent March 2008 rating decision, the RO increased 
his disability rating to 30 percent effective September 26, 
2003, (the effective date of the revised spine regulations) 
based on evidence of forward flexion of the cervical spine of 
15 degrees or less.  The Board will first consider the rating 
assigned for the period prior to September 26, 2003.  In 
doing so, it will not consider the amended spine regulations, 
which were not effective prior to September 26, 2003.  

Turning first to evaluating the veteran's disability under 
the pre-amended disc and spine regulations, the Board notes 
that the veteran was afforded a VA examination in July 1998, 
in which the he complained of chronic back and neck pain.  
Physical examination of the neck revealed no tender points 
and only minimal restriction of passive motion on lateral 
flexion.  There was mild dorsal kyphosis of the thoracic 
spine with no tender points and a little flattening of the 
normal curvature of the lumbar spine with a barely 
discernible scoliosis with convexivity to the right.  There 
was no tenderness or spasm of the paravertebral muscles.

Computed tomography (CT) scans at the time detected the 
presence of acquired spinal stenosis.  The examiner diagnosed 
the veteran with osteoarthritis of the cervical, thoracic, 
and lumbosacral spines, as well as multiple joints, with 
acquired spinal stenosis.  

The veteran was afforded a subsequent examination in February 
2003, in which he complained of a stiff back with almost 
continuous pain.  However, this pain did not radiate to the 
other parts of his body and did not require bedrest.  There 
was no significant functional impairment.  

Physical examination revealed a normal posture and gait.  
There was no radiation of the pain upon movement, no signs of 
radiculopathy, and no muscle spasms or ankylosis, although 
there was tenderness over the right base.  Range of motion 
tests revealed flexion to 50 degrees, extension to 40 
degrees, left and right lateral flexion to 25 degrees, and 
bilateral rotation to 50 degrees, with pain at the end of 
range of motion.  

Pain did not change much with repetition, although there was 
some lack of endurance noted.  Motor and sensory function 
were normal.  Biceps were 2+ bilaterally and triceps were 1+ 
bilaterally. The final diagnosis was traumatic arthritis of 
the cervical spine.  

Considering this evidence, the Board finds that a disability 
rating in excess of 20 percent is not warranted for the 
period prior to September 26, 2003.  Specifically, the range 
of motion of the veteran's cervical spine was not so limited 
to be classified as "severe."  Furthermore, the weight of 
the evidence did not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.

Having determined that a higher than 20 percent rating is not 
warranted under the pre-amended disc or spine regulations, 
the Board will next consider whether the veteran is entitled 
to a higher than 20 percent rating under the amended disc 
regulations, which went into effect in September 2002.  
However, the Board notes that there is no evidence of 
incapacitating episodes prior to September 26, 2003.  Thus, 
there is no basis to grant a higher rating under rating 
schedule for intervertebral disc syndrome.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended disc regulations based 
on chronic orthopedic and neurological manifestations.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore, neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520 (2007).  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  Further, DC 8620 refers 
to neuritis of the sciatic nerve and DC Code 8720 refers to 
neuralgia of the sciatic nerve.

As indicated previously, the February 2003 VA examination 
report indicated that motor and sensory function were normal.  
Biceps were 2+ bilaterally and triceps were 1+ bilaterally.  
There was no finding of loss of reflexes, muscle atrophy, or 
sensory disturbances.  Furthermore, the veteran did not 
complain of pain radiating into other parts of his body.  
Accordingly, the Board finds that any neurological 
manifestations were not so severe as to warrant an increased 
or separate rating under the amended disc regulations prior 
to September 26, 2003.  

Disability Rating Greater than 30 Percent for
Cervical Spine Arthritis Since September 26, 2003

Next, the Board will consider whether the veteran is entitled 
to a disability rating in excess of 30 percent under the 
amended disc and spine regulations for the period since 
September 26, 2003.  As indicated above, in a March 2008 
rating decision, the RO increased his disability rating to 30 
percent effective September 26, 2003 (the effective date of 
the revised spine regulations) based on evidence of forward 
flexion of the cervical spine of 15 degrees or less.  

Under the amended spinal regulations, now found at DC 5235 to 
DC 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine for a higher 
rating as follows: 

?	unfavorable ankylosis of the entire 
spine  (100 percent); or
?	unfavorable ankylosis of the entire 
cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees. 

Unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension, and the 
ankylosis results in restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Thus, under the amended spine provisions, a schedular rating 
in excess of 30 percent would be warranted with unfavorable 
ankylosis of the entire cervical spine.  In this case, the 
evidence does not support a higher evaluation.

The veteran was afforded a VA spine examination in February 
2008.  He reported suffering from chronic neck and upper back 
pain exacerbated by overexertion of the upper body.  He 
complained of neck stiffness and pain with using his arms but 
did not describe radiation of pain from the upper back.  He 
could not describe instances of specific flare-ups or 
incapacitating episodes and there were no prescribed periods 
of bedrest due to the cervical spine arthritis.  

Upon physical examination, his posture was found to be 
normal.  There was palpable tenderness found at the base of 
the neck and the mid-dorsal spine, but no palpable muscle 
spasm.  Range of motion tests for the cervical spine revealed 
forward flexion to 10 degrees, backward extension to 5 
degrees, left and right lateral flexion to 10 degrees, and 
bilateral rotation to 15 degrees, with all motion painful. 
Range of motion did not decrease upon repetition, but pain 
increased.  There was no sensory loss and no evidence of 
cervical radiculopathy.  

X-rays of the cervical spine revealed multi-level 
degenerative arthritis and degenerative disc disease.  The 
examiner diagnosed the veteran with degenerative arthritis of 
the cervical spine with no evidence of cervical 
radiculopathy.  Shoulder pain was noted to be from 
degenerative arthritis of the shoulders, but was unrelated to 
the spine symptomatology.  

The veteran was also afforded a VA neurological examination 
in February 2008.  There was no atrophy in any of his muscle 
groups, and he demonstrated normal testable strength in all 
muscle groups except for proximal musculature in the shoulder 
area which gave way to weakness due to pain.  Deep tendon 
reflexes were 1+ at the muscle groups in the upper 
extremities.  There was no evidence of clonus and no abnormal 
reflexes.  

The veteran felt sensory stimuli normally in the upper 
extremities.  He was diagnosed with a history of cervical 
area pain and symptoms consistent with cervical arthritis, 
but noted there was no evidence of a cervical myelopathy or 
radiculopathy.    

The Board also acknowledges that VA treatment records dated 
in November 2004 note pain radiating down the veteran's left 
arm.  However, as indicated previously, the February 2008 VA 
examiner in found no evidence of radiation of pain down the 
arms and concluded that any shoulder pain was due to 
degenerative arthritis of the shoulders and unrelated to any 
spine symptomatology.  For these reasons, the Board concludes 
that the veteran is not entitled to a separate rating for any 
neurological abnormalities resulting from his cervical 
disability.

The Board emphasizes that the evidence for this time period 
does not show unfavorable ankylosis of the entire cervical 
spine, nor does it show incapacitating episodes due to 
intervertebral disc syndrome.  As such, a disability rating 
in excess of 30 percent for cervical spine arthritis since 
September 26, 2003, is not warranted.

Entitlement to a Disability Rating Greater than 10 Percent
for Dorsal Spine Arthritis

Next, the Board will consider the veteran's claim for a 
disability rating in excess of 10 percent for dorsal spine 
arthritis.  In a rating decision dated in November 1993, the 
RO granted service connection for traumatic degenerative 
changes of the dorsal spine with a 10 percent disability 
rating under DC 5010-5291 (traumatic arthritis, limitation of 
motion of the thoracic spine).  In January 1998, the veteran 
filed the current claim for an increased rating, alleging 
that his dorsal spine symptomatology had increased in 
severity.  

The provisions of DC 5003 establish, essentially, three 
methods of evaluating degenerative arthritis that is 
established by X-rays:  (1) when there is a compensable 
degree of limitation of motion, (2) when there is a 
noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by X-rays, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, DC 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).

Former DC 5291, in effect prior to September 26, 2003, 
provided that slight limitation of motion of the dorsal 
(thoracic) segment of the spine warranted a zero percent 
evaluation; a 10 percent evaluation (the minimum and maximum 
compensable rating under DC 5291) required either moderate or 
severe limitation of motion.  

In the veteran's February 2003 VA examination, the examiner 
found that there was no local tenderness in the dorsal spine.  
Range of motion of the upper back was limited by 
approximately 35 to 40 percent on extension, rotation, and 
bending.  Flexion was described as "okay."

In his most recent VA spine examination in February 2008, 
range of motion tests of the dorsolumbar spine revealed 
forward flexion to 70 degrees, with neck pain at 70 degrees; 
backward extension to 10 degrees; left and right lateral 
flexion to 25 degrees with no pain; and bilateral rotation to 
25 degrees with no pain.  There was no change with repetition 
and no evidence of increased pain, weakness, fatigability, or 
incoordination.  

X-rays of the thoracic spine revealed multi-level 
degenerative arthritis and degenerative disc disease.  The 
examiner diagnosed him with degenerative arthritis of the 
thoracic spine with chronic pain and decreased range of 
motion.  

As noted previously, 10 percent is the highest schedular 
rating under the previous version of DC 5291.  The Board has 
considered whether a higher schedular rating is warranted 
under any other former diagnostic code, but finds that none 
are applicable.  Accordingly, an evaluation in excess of 10 
percent for thoracic spine disability is not available under 
the pre-amended diagnostic criteria.

Under the revised diagnostic criteria, DC 5242, which 
references DC 5003, and when read together with 38 C.F.R. § 
4.59, provides that degenerative arthritis of the spine, here 
of the thoracic spine, is rated under the general rating 
criteria for limitation of motion.  

Here, the evidence of record shows forward flexion between 60 
and 85 degrees, and no evidence of ankylosis, spasm, or 
incapacitating episodes.  In light of the foregoing, the 
Board finds that the evidence supports entitlement to no more 
than a 10 percent rating for his thoracic spine disability 
under either the pre-amended or amended diagnostic criteria.

With respect to all increased rating claims, the Board has 
considered the veteran's written statements that his service-
connected disabilities are worse than currently evaluated.  
Although his statements and are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, while the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.   See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

II. Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2004.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in December 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claims have been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, by letter dated in March 2005, he was informed 
that in order to establish increased ratings for his cervical 
and dorsal spine arthritis, he had to present evidence 
showing that these conditions were worse at the time of the 
assigned evaluations.  In addition, he was issued multiple 
statements of the case and supplemental statements of the 
case which contained the diagnostic codes relevant to 
evaluating disabilities of the spine.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service treatment records 
and VA treatment records.  Further, the veteran submitted 
additional records and several written statements.  Next, 
specific VA medical opinions pertinent to the issues on 
appeal were obtained in July 1999, February 2003, and 
February 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Prior to September 26, 2003, a disability rating in excess of 
20 percent for cervical spine arthritis is denied.  

Since September 26, 2003, a disability rating in excess of 30 
percent for cervical spine arthritis is denied.  

A disability rating in excess of 10 percent for dorsal spine 
arthritis is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


